UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 WALEED SAID BN SAID ZAID,
           Petitioner,
                                                                Civil Action No. 05-1646 (JDB)
                  v.


 BARACK H. OBAMA, et al.,
           Respondents.


                                               ORDER

       Upon consideration of [272] petitioner's motion to lift the stay of habeas proceedings,

[285] the parties' joint status report, and the entire record herein, it is hereby ORDERED as

follows:

       1.        Petitioner's motion to lift the stay is GRANTED.

       2.        Respondents shall complete discovery specifically relating to petitioner by not

                 later than March 22, 2010.

       3.        Respondents shall complete discovery relating to all other witnesses by not later

                 than May 14, 2010.

       4.        Respondents' amended factual return shall be filed by not later than April 22,

                 2010. Respondents may file a supplement to their amended factual return, to

                 reflect the discovery materials referred to in paragraph (3), by not later than May

                 14, 2010.

       5.        Petitioner's amended traverse shall be filed by not later than May 21, 2010.

       6.        Respondents' amended motion for judgment on the record shall be filed by not
              later than June 15, 2010. Petitioner's opposition shall be filed by not later than

              July 6, 2010. Respondents' reply shall be filed by not later than July 16, 2010.

       7.     A status conference is scheduled for 9:30 a.m. on May 10, 2010, in Courtroom 8.

       8.     A hearing on respondents' amended motion for judgment on the record is

              scheduled for 9:30 a.m. on August 17-18, 2010, in Courtrooms 8 and 15.

       SO ORDERED.


                                                                    /s/
                                                            JOHN D. BATES
                                                         United States District Judge


Date: February 9, 2010




                                               -2-